Citation Nr: 1500242	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to February 1973.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, he testified at a November 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript has been associated with the claims file, so is of record.


FINDING OF FACT

It is at least as likely as not the Veteran's tinnitus began during his service, particularly after his tour in Vietnam as a jet engine helicopter repair specialist, and has persisted since, albeit intermittently ("off and on").


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his tinnitus is the result of injury (namely, acoustic trauma) incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection based on continuity of symptomatology under § 3.303(b), however, only applies to the chronic diseases specifically listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not one of these diseases listed in this VA regulation.  Nevertheless, service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his January 2009 claim, the Veteran reported experiencing ringing in his ears (so tinnitus) since his active duty service in 1971.  In a March 2009 statement, he also reported damage to his ears, presumably again referring to tinnitus, due to exposure to artillery fire while serving in Vietnam and working maintenance on helicopters.  He further testified during his November 2014 videoconference hearing that he had first noticed the tinnitus after serving in Vietnam.  He reported that the tinnitus is intermittent ("off and on"), but that it has persisted since his service.  Since his military occupational specialty (MOS) was helicopter repairman, and he served in a Vietnam, his military noise exposure is being conceded.  See DD Form 214.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  The Board, therefore, must determine whether his assertions regarding the incurrence of tinnitus in service also are credible.  Indeed, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Despite some seeming inconsistency in his written and oral testimony and his report to the VA compensation examiner, the Board ultimately finds no reason to doubt the Veteran's credibility.  His reports regarding the onset of his tinnitus during his service have been rather consistent since the filing of his claim, even if not entirely.  While it is noted in his June 2009 VA compensation examination report that he did not notice tinnitus during his service, and he was unsure of just how long after his service it began, he has otherwise consistently reported that it began during his active military service, specifically while serving in Vietnam in 1971.  So any perceived inconsistencies are attributable to his simple misunderstanding of the question actually being asked.


The June 2009 VA compensation examiner concluded the Veteran's tinnitus was not caused by or a result of military noise exposure.  However, this opinion was based, at least in part, on the aforementioned statement by the Veteran that he was unsure of when his tinnitus had begun.  But, to reiterate, in both prior and subsequent statements, he indicated it began during his service.  So that VA examiner apparently merely misunderstood the true history of this condition that the Veteran had recounted, then versus at other times during the processing and consideration of his claim.

As such, the VA examiner's disassociation of the tinnitus from the Veteran's service was based on an inaccurate factual premise (at least one that was not wholly accurate).  So the probative value of the opinion concerning the origins of the tinnitus correspondingly declines.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  A medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, to reiterate, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, then, the evidence is at least in relative equipoise, meaning about evenly balanced for and against the claim, as concerning when the Veteran first experienced tinnitus and to what extent in the years since, and in this circumstance the claim must granted with resolution of this reasonable doubt in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.


ORDER

The claim of entitlement to service connection for tinnitus is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


